Citation Nr: 1338763	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected pelvic inflammatory disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1986 to December 1989 with additional periods in the Reserves. 

This case comes before the Board of Veteran's Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which declined to reopen the Veteran's claim of claim of entitlement to service connection for a low back disorder.

In December 2011, the Board found that new and material evidence had been received to reopen the previously denied claim for service connection for low back disorder and remanded the underlying claim for additional development. 

A review of the documents contained on the Virtual VA paperless claims processing system has been performed in conjunction with this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran seeks entitlement to service connection for a low back disorder.  She has asserted that her low back disorder is related to a back injury she sustained from a fall in 1987, and she has continued to experience low back pain throughout the remainder of her service and since then.  Recently, the Veteran has asserted an alternative theory of entitlement to service connection by claiming that her current low back disorder is secondary to her service-connected pelvic inflammatory disease.  See September 2012 statement in support of the case.  Pertinently, the Board notes that both service and post service treatment records show that the Veteran has complained of back pain in conjunction with her pelvic inflammatory disease; however, it is unclear from the medical evidence whether the Veteran's service-connected pelvic inflammatory disease proximately caused or aggravated her low back condition as opposed to reflect temporary flare-ups in back pain. 

In light of the Veteran's recent assertions that an alternative theory of entitlement exists-secondary service connection, the Board finds that a remand is needed for a new VA examination and opinion which addresses that theory of entitlement.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran should be sent a letter notifying her of the information and evidence necessary to substantiate his claims of service connection on a secondary basis to comply with the Veterans Claims Assistance Act of 2000 (VCAA). 

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the Veteran.  The letter should notify her of the information regarding secondary service connection.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Seek the Veteran's assistance in obtaining any outstanding records of pertinent private or VA treatment and associate those records with the claims folder. 

3.  Schedule the Veteran for an appropriate VA examination.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  

Following examination of the Veteran and review of the claims file, the examiner should opine as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that any current lumbar spine disorder is etiologically related to the Veteran's active duty service period, to include injuries sustained from a fall in 1987 or during the birth of her child. 

b) If any current lumbar spine disorder is not at least as likely as not etiologically related to the Veteran's active duty service period, please opine as to whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine disability was proximately caused or aggravated by the Veteran's service-connected pelvic inflammatory disease, to include whether there is any secondary aggravation (permanent worsening beyond normal progression).  

If the Veteran is found to have lumbar spine disorder aggravated by her pelvic inflammatory disease, the examiner should quantify the approximate degree of aggravation.

In answering this question, the examiner should consider both the service and post-service complaints of low back pain noted during the treatment of the Veteran's pelvic inflammatory disease disability.  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

4.  Thereafter, readjudicate the claim on appeal in light of the additional evidence obtained. If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


